DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-13, 17-18 are pending in this amended application.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claims 1-6, 13, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. [hereafter Yamada], US Pub 2011/0317211.
             As to claim 1[independent], Yamada teaches a non-transitory computer-readable recording medium [fig. 3, element 18; 0047] storing a first instruction-set of computer-readable instructions [0057-0058, 0060-0065, 0067] for a mobile terminal [fig. 1, element 1; 0041] having a memory [fig. 3, element 18; 0047], an input interface [fig. 3, element 16; 0054-0055], a communication interface [fig. 3, element 14; 0052], and a controller [fig. 3, element 11; 0048]; 
             the first instruction-set of the computer-readable instructions being installed into the memory, the first instruction-set [0047, 0058, 0060-0065  Yamada teaches that the various programs and applications are stored in the memory 18 including the first set of the instruction], when executed by the controller, causing the mobile terminal to perform [fig. 3, element 11; 0048  Yamada teaches controller 11 controls the components/hardware of the mobile device 1 using various programs and applications to perform certain functions]: 
             a device designating process of designating a designated device, the device designating process including receiving, through the input interface [fig. 4, elements 31 & 34-36 & figs. 15a-15c, steps 702-703; 0068-0076, 0147-0149, 0152, 0156  Yamada teaches that when the user has designated application program “printing” having the operation ID “Print from Photo Albums” for printing process as the first designating process, the user has selected the device “DC123450” among plurality of the printers and scanners devices 2a-f, based on the device ID stored in the mobile device 1 (see fig. 15c, para., 0152). Yamada further teaches in fig. 15a, steps 702-703, paras., 0147-0149, 0156  & printer as shown in fig. 15b, when the user selected the image to execute the photo printing process and default printer associated with the photo print application is also selected as a target printer device, the processor 11 determined, based on the device identification information with respect to the designated default/first printer stored in the memory 18 (see paras., 0057, 0147), that the designated default /first printer whether qualifies for executing the printing application related to the photo printing job using the designated default/first printer, if so then the mobile device 1 transmitted the photo printing request to the designated default/first printer], a selecting operation of selecting one of a plurality of devices communicable to the mobile fig. 4, elements 31 & 34-36 & figs. 15a-15c, steps 702-703; 0057, 0068-0076, 0147-0149, 0152, 0156  Yamada teaches that when the user has designated application program “printing” having the operation ID “Print from Photo Albums” for printing process as the first designating process, the user has selected the device “DC123450” among plurality of the printers and scanners devices 2a-f, based on the device ID stored in the mobile device 1 (see fig. 15c, paras., 0057, 0152). Yamada further teaches in fig. 15a, steps 702-703, paras., 0147-0149, 0156  & printer as shown in fig. 15b, when the user selected the image to execute the photo printing process and default printer associated with the photo print application is also selected as a target printer device, the processor 11 determined, based on the device identification information with respect to the designated default/first printer stored in the memory 18 (see paras., 0057, 0147), that the designated default /first printer whether qualifies for executing the printing application related to the photo printing job using the designated default/first printer, if so then the mobile device 1 transmitted the photo printing request to the designated default/first printer], the designated device being a device applicable to at least one of a plurality of execution operations corresponding to the first instruction-set, the designated device being configured to execute an applicable operation in response to receipt of an execution instruction of the applicable operation [fig. 4, elements 31 & 34-36 & figs. 15a-15c, steps 702-703; 0057, 0068-0076, 0147-0149, 0152, 0156  Yamada teaches that when the user has designated application program “printing” having the operation ID “Print from Photo Albums” for printing process as the first designating process, the user has selected the device “DC123450” among plurality of the printers and scanners devices 2a-f, based on the device ID stored in the mobile device 1 (see fig. 15c, paras., 0057, 0152). Yamada further teaches in fig. 15a, steps 702-703, paras., 0147-0149, 0156  & printer as shown in fig. 15b, when the user selected the image to execute the photo printing process and default printer associated with the photo print application is also selected as a target printer device, the processor 11 determined, based on the device identification information with respect to the designated default/first printer stored in the memory 18 (see paras., 0057, 0147), that the designated default /first printer whether qualifies for executing the printing application related to the photo printing job using the designated default/first printer, if so then the mobile device 1 transmitted the photo printing request to the designated default/first printer];
             a first designating process of designating a designated application program in a state where the device identification information indicating the designated device is stored in the memory [fig. 4, elements 31 & 34-36 & figs. 15a-15c, steps 702-703; 0057, 0068-0076, 0147-0149, 0152, 0156  Yamada teaches that the various programs and applications related to the printing and scanning applications are stored in the memory 18 as shown in fig. 4, element 31. Yamada further teaches in fig. 15a, steps 702-703, paras., 0147-0149, 0156  & printer as shown in fig. 15b, when the user selected the image and the printer, the processor 11 determined, based on the device identification information with respect to the designated/first printer stored in the memory 18 (see paras., 0057, 0147), that the designated/first printer qualify for executing the printing application related to the photo printing using the designated/first printer and transmitted the photo printing request to the designated/first printer], the designated application program being one of a plurality application programs [fig. 4, element 31; 0068-0069  Yamada teaches that when the user has designated application program “Print from Photo Albums” option from one of the plurality of the application programs options on display screen of the mobile device 1 for print processing task as the first designating process], each of the plurality of application programs being installed into the memory [fig. 4, element 31; 0047, 0058, 0060-0065  Yamada teaches that the various programs and applications are stored in the memory 18 including each of the applications programs shown in fig. 4, element 31], the designated application program being an application program applicable to at least one of the plurality of execution operation corresponding the first instruction-set [fig. 2, elements 2a-2f & fig. 4, element 31; 0044-0045, 0068-0069, 0078-0079  Yamada teaches that when the user has designated printing application program, that is printing application or scanning application, having operation ID “Print from Photo Albums” option from one of the plurality of the application programs options displayed on display screen of the mobile device 1 for printing process as the first designating process and cause a specified printer to perform printing process related to the “Print from Photo Albums” application program]; and 
              a first determining process of determining whether a designated device indicated by the device identification information stored in the memory is applicable to fig. 4, elements 31 & 34-36 & figs. 15a-15c, steps 702-703; 0057, 0068-0076, 0147-0149, 0152, 0156  Yamada teaches that when the user has designated application program “printing” having the operation ID “Print from Photo Albums” for printing process as the first designating process, the user has selected the device “DC123450” among plurality of the printers and scanners devices 2a-f, based on the device ID stored in the mobile device 1 (see fig. 15c, para., 0152). Yamada further teaches in fig. 15a, steps 702-703, paras., 0147-0149, 0156  & printer as shown in fig. 15b, when the user selected the image and the printer, the processor 11 determined, based on the device identification information with respect to the designated/first printer stored in the memory 18 (see paras., 0057, 0147 & fig. 15c), that the designated/first printer qualify for executing the printing application related to the photo printing using the designated/first printer and transmitted the photo printing request to the designated/first printer]; 
              a starting process of:
              when the first determining process determines that the designated device is not applicable to the execution operation applicable to the designated application program [step 703 “NO”; 0148  Yamada teaches that the mobile device 1 determined that the designated device i.e. default device is not applicable to designated operation for printing purpose]:
             searching, in a first searching process, for one or more image processing devices capable of communicating with the mobile terminal and applicable to the step 703 “NO”; 0148, 0151  Yamada teaches that the mobile device 1 determined that the designated device i.e. default device is not applicable to designated operation for printing purpose (step 703 “NO” & para., 0148), then the mobile device 1 start searching by broadcasting a packet over the network to have information of printers over the network. In response to the broadcasted packet the printers over the network have sent the responses to the mobile device 1, and it displayed the list of the printers to be selected for the user for executing the printing operation which was designated at step 702]; 
              displaying a list of the image processing devices found by the searching, the list of the image processing devices being applicable to the execution operation[step 703 “NO”; 0148, 0151  Yamada teaches that the mobile device 1 determined that the designated device i.e. default device is not applicable to designated operation for printing purpose (step 703 “NO” & para., 0148), then the mobile device 1 start searching by broadcasting a packet over the network to have information of printers over the network. In response to the broadcasted packet the printers (other than default printer which was selected by-default at step 702) over the network have sent the responses to the mobile device 1, and it displayed the list of the printers to be selected for the user for executing the printing operation which was designated at step 702]; and
              executing a selected device selecting process of receiving a selection of a device from the displayed list, which is different from the designated device, from among the plurality of image processing devices capable of communicating with the step 703 “NO”; 0148, 0151  Yamada teaches that the mobile device 1 determined that the designated device i.e. default device is not applicable to designated operation for printing purpose (step 703 “NO” & para., 0148), then the mobile device 1 start searching by broadcasting a packet over the network to have information of printers over the network. In response to the broadcasted packet the printers (other than default printer which was selected by-default at step 702) over the network have sent the responses to the mobile device 1, and it displayed the list of the printers to be selected for the user for executing the printing operation which was designated at step 702], and starting the designated application program to instruct the device selected by the selected device selecting process to execute the execution operation applicable to the designated application program [fig. 15a, step 703 “NO”, 706-710; 0148, 0151-0156  Yamada teaches that the mobile device 1 determined that the designated device i.e. default device is not applicable to designated operation for printing purpose (step 703 “NO” & para., 0148), then the mobile device 1 start searching by broadcasting a packet over the network to have information of printers over the network. In response to the broadcasted packet the printers (other than default printer which was selected by-default at step 702) over the network have sent the responses to the mobile device 1, and it displayed the list of the printers to be selected for the user for executing the printing operation which was designated at step 702. The user has selected one of the printer among the printer displayed on the mobile device 1, registered it and then transmitted the print data to that selected printer for executing printing process]; and 
              when the first determining process determines that the designated device is applicable the execution operation applicable to the designated application program, starting the designated application program to instruct the designated device to execute the execution operation applicable to the designated application program without executing the selected device selecting process [fig. 2, elements 2a-2f & fig. 4, element 31 and fig. 15a-b, steps 702-704; 0044-0045, 0068-0069, 0147-0149, 0156  Yamada teaches that when the user designate either application programs i.e. printing or scanning having operation IDs -> “Print from Photo Albums” or “Print from Camera” or “Scan to cell Phone” from one of the plurality of the application programs options displayed on display screen of the mobile device 1 (see fig. 4, element 31 & 0068-0069), and in this case as according to the fig. 4, user has designated operation ID-> “Print from Photo Albums” of the printing application program for printing process and the selected  printing/MFP device “DC123450” among plurality of the printers and scanners devices 2a-f is to execute the relevant print image processing task (see 0078-0079). Yamada further teaches in fig. 15a, steps 702-703, paras., 0147-0149, 0156  & printer as shown in fig. 15b, when the user selected the image and the printer, the processor 11 determined, based on the device identification information with respect to the designated/first printer stored in the memory 18 (see paras., 0057, 0147), that the designated/first printer qualify for executing the printing application related to the photo printing using the designated/first printer and transmitted the photo printing request to the designated/first printer].

             As to claim 2 [dependent from claim 1], Yamada teaches wherein the designated application program being capable of instructing the image processing device to execute a plurality of designated operations [fig. 12-13; 0044, 0143-0144   Yamada teaches that the user is selected/designated application program “PRINT & SCAN” being capable of perform multiple operations such as scanning and printing of the image data using the copier/MFP]
              wherein the first instruction-set of the computer-readable instructions causes, when executed by the controller, the mobile terminal to further perform [0047, 0058, 0060-0065  Yamada teaches that the various programs and applications are stored in the memory 18 including the first set of the instruction]: 
             a first storing process of storing designated device information of the designated device [fig. 15a, steps 707-708; 0153-0154, 0167  Yamada teaches that the mobile device stores the designated device information into its memory]; 
              an extracting process of extracting a designated operation ID, from among a plurality of designated operation ID's respectively corresponding to the plurality of designated operations [fig. 13, elements 621-623; 0144-0145  Yamada teaches screen display plural operation IDs 621-623, in which an operation ID of the plural operation IDs 621-623 has been selected and extracted by the controller 11], included in the designated device information [figs. 12-13; 0144 & fig. 15a, steps 703, 707-708; 0144-0145, 0147-0148, 0153-0154  Yamada teaches that when user has selected the image processing function icon 621 (fig. 13, element 621), the controller 11 determined the one of the designated ID related to the operation ID shown in fig. 13, among plural operations IDs as also shown in fig. 13 can be performed by the designated device (see at least para. 0148)]; and 
              starting, in the starting process, the designated application program with designating the designated operation ID as extracted as an argument [0153-0156  Yamada teaches that the controller 11 started the printing process task related to the designated application program with designating specific operation ID and in this case it is the image processing function icon 621 indicating “photo print”].               As to claim 3 [dependent from claim 1], Yamada teaches wherein the first instruction-set of the computer-readable instructions further cause, when executed by the controller [0047, 0058, 0060-0065  Yamada teaches that the various programs and applications are stored in the memory 18 including the first set of the instruction], the mobile terminal to perform [fig. 1, element 1; 0041]: 
             in response to determining that the designated device is applicable to the designated application program [fig. 4, elements 31 & 34-36; 0068-0079  Yamada teaches that when the user has designated application program “Print from Photo Albums” option for printing process as the first designating process, the user has selected the device “DC123450” among plurality of the printers and scanners devices 2a-f and is able to execute the relevant image processing task (see 0078-0079)], 
fig. 15a, step 705 & fig. 15b, element 700; 0150  Yamada teaches that when the user selected the icon 700 (see fig. 15b, element 700), the controller 11 determined that the instruction is given to designate the photo print default device] and a second instructing operation corresponding to an instruction not to designate the designated device [fig. 15a, steps 703-705 & fig. 15b, element 700; 0148-0150  Yamada teaches that when the user selected the icon 700 (see fig. 15b, element 700), the controller 11 determined again as the second instruction that the instruction is given not to designate the designated device as explained in step 703, as the photo print default device and issued command instead for designating new photo print device]; and 
              in response to receipt of the first instructing operation in the receiving process [fig. 15a, step 705 & fig. 15b, element 700; 0150  Yamada teaches that when the user selected the icon 700 (see fig. 15b, element 700), the controller 11 determined that the instruction is given to designate the photo print default device], executing the first searching process of searching for an image processing device capable of executing the designated operation [fig. 15a, steps 706-707; 0151, 0153  Yamada teaches that in response to designate the device, the controller 11 searched for the printer for executing the photo print processing task].
      
             As to claim 4 [dependent from claim 3], Yamada teaches wherein the image processing operation is one of an outputting operation of outputting image data obtained from the application program [0153-0156  Yamada teaches that the controller 11 started the printing process task related to the designated application program with designating specific operation ID and in this case it is the image processing function icon 621 indicating “photo print”] and an inputting operation of generating the image data to be inputted to the application program [fig 17a, steps 907-908; 0189-0190  Yamada teaches that the controller 11 started the scan processing task related to the designated application program with designating specific operation ID and in this case it is the image processing function icon 623 indicating “SCAN”], 
             wherein the first instruction-set of the computer-readable instructions further causes, when executed by the controller [0047, 0058, 0060-0065  Yamada teaches that the various programs and applications are stored in the memory 18 including the first set of the instruction], the mobile terminal to perform [fig. 1, element 1; 0041]:
             in response to receiving the second instructing operation in the receiving process [fig. 15a, steps 703-705 & fig. 15b, element 700; 0148-0150  Yamada teaches that when the user selected the icon 700 (see fig. 15b, element 700), the controller 11 determined again as the second instruction that the instruction is given not to designate the designated device as explained in step 703, as the photo print default device and issued command instead for designating new photo print device], a second determining process of determining whether the designated operation includes the outputting operation [fig. 15a, steps 702-705 & fig. 15b, element 700; 0145-0146, 0148-0150  Yamada teaches that the user  has instructed the printing task by selecting the operation ID 621 “PHOTO PRINT”, when the user selected the icon 700 (see fig. 15b, element 700), the controller 11 further determined that the designated device as explained in step 703, has the function of outputting the selected image data to be printed at physical sheet]; 
              in response to determining that the designated operation includes the outputting operation in the second determining process [fig. 15a, steps 702-705 & fig. 15b, element 700; 0145-0146, 0148-0150  Yamada teaches that the user  has instructed the printing task by selecting the operation ID 621 “PHOTO PRINT”, when the user selected the icon 700 (see fig. 15b, element 700), the controller 11 further determined that the designated device as explained in step 703, has the function of outputting the selected image data to be printed at physical sheet], starting the designated application program, in the starting process, with designating a designated operation ID identifying the outputting operation as an argument [fig. 15a, steps 702-705 & fig. 15b, element 700; 0145-0146, 0148-0150  Yamada teaches that the user  has instructed the printing task by selecting the operation ID 621 “PHOTO PRINT”, when the user selected the icon 700 (see fig. 15b, element 700), the controller 11 further determined that the designated device as explained in step 703, has the function of outputting the selected image data to be printed at physical sheet]; and 
              in response to determining that the designated operation does not include the outputting operation in the second determining process, starting the designated application program [0146, 0189-0190  Yamada teaches that the controller 11 determined that the user has selected the operation ID 623 “SCAN”, which obviously does not include outputting operation i.e. printing task in this case, but including the inputting operation i.e. scanning task], in the starting process, with designating information indicating that the designated device is not designated as the argument [fig. 17a, steps 903-905 & fig. 17b; 0185-0188  Yamada teaches that when the user selected the icon 900 (see fig. 17b, element 900), the controller 11 determined again as the second instruction that the instruction is given not to designate the designated device as explained in step 903, as the scan default device and issued command instead for designating new scan device (see fig. 17b, step 903)].           
              As to claim 5 [dependent from claim 4], Yamada teaches wherein the first instruction-set of the computer-readable instructions cause, when executed by the controller [0047, 0058, 0060-0065  Yamada teaches that the various programs and applications are stored in the memory 18 including the first set of the instruction], the mobile terminal to perform [fig. 1, element 1; 0041]:
             a first obtaining process of obtaining the designated operation ID [figs. 12-14 & fig. 15a, steps 702-705, 708 & fig. 15b, elements 700-701; 0144-0146, 0148-0150  Yamada teaches that the user has instructed/selected the application program (see fig. 12, element 62 “PRINT & SCAN”) related to the printing of the image data by further selecting the operation ID 621 “PHOTO PRINT” for executing photo printing process, when the user selected the either icon 700 or icon 701 (see fig. 15b, elements 700/701), the controller 11 further determined that the designated device as explained in step 703 or in step 708, has the function of outputting the selected image data related to the designate operation ID 621 to be printed at physical sheet]; 
             in response to obtaining of the designated operation ID identifying the outputting operation [figs. 12-15; 0144-0146  Yamada teaches that the user has instructed/selected the application program (see fig. 12, element 62 “PRINT & SCAN”) related to the printing of the image data by further selecting the operation ID 621 “PHOTO PRINT” for executing photo printing process] and a data ID identifying the image data subject to the outputting operation in the first obtaining process [fig. 4, elements 31-33; 0069-0070  Yamada teaches that the controller 11 identifying the data ID correspond to the “Photo Albums 32”, subject to outputting the image data (see fig. 4, element 33) from the “Photo Albums 32”], a third determining process of determining whether the designated device is capable of executing the outputting operation identified by the designated operation ID [figs. 12-14 & fig. 15a, steps 702-705, 708 & fig. 15b, elements 700-701; 0144-0146, 0148-0150  Yamada teaches that the user has instructed/selected the application program (see fig. 12, element 62 “PRINT & SCAN”) related to the printing of the image data by further selecting the operation ID 621 “PHOTO PRINT” for executing photo printing process, when the user selected the either icon 700 or icon 701 (see fig. 15b, elements 700/701), the controller 11 further determined that the designated device as explained in step 703 or in step 708, has the function of outputting the selected image data related to the designate operation ID 621 to be printed at physical sheet]; and
figs. 12-13, fig. 15a, steps 701-705, 709 & fig. 15b; 0146-0149  Yamada teaches that the controller 11 determined that the designated device (see fig. 15b) is capable of printing image data based on the designated operation ID (see fig. 13, element 621)], executing a first instructing process of transmitting first instruction information to the designated device through the communication interface [fig. 15a, step 710; 0156  Yamada teaches that the controller 11 executed the first instruction process to request the designated photo print printer device to print the photo print for the selected image data], the first instruction information being information causing the designated device to execute the designated operation [fig. 15a, step 710; 0156  Yamada teaches that the controller 11 executed the first instruction process to request the designated photo print printer device to print the photo print for the selected image data]. 
             As to claim 6 [dependent from claim 5], Yamada teaches wherein the first instruction-set of the computer-readable instructions cause, when executed by the controller [0047, 0058, 0060-0065  Yamada teaches that the various programs and applications are stored in the memory 18 including the first set of the instruction], the mobile terminal to perform [fig. 1, element 1; 0041]:
             in response to determining that the designated device is not capable of executing the outputting operation identified by the designated operation ID [figs. 1-2, element 100 & 130, figs. 3-4, elements 22-23 & fig. 10, steps 1020, 1050, 1070; 0063, 0078, 0090, 0097, 0127, 0130-0131  Kim teaches the mobile device 100 (fig. 1, element 100, & para., 0063), designated the first printer (figs. 3-4, elements 22-23; fig. 10, step 1050 & paras., 0090, 0097 & 0130) for executing the selected application i.e. print application (fig. 10, step 1020 & para., 0127), and the processor 130 (see para., 0078) has determined that the designated printer i.e. first printer doesn’t support the features/print options of the printing application program (fig. 10, steps 1050, 1070 & paras., 0130-0131)], a second searching process of searching the plurality of image processing devices which can be communicated with the mobile terminal through the communication interface for the image processing device capable of executing the outputting operation identified by the designated operation ID [fig. 6, element 33-34 & fig. 10, steps 1020, 1050, 1070; 0127, 0130-0131  Kim teaches the mobile device 100’s processor 130 (see para., 0078) has determined that the designated printer i.e. first printer doesn’t support the features/print options of the printing application program (fig. 10, steps 1050, 1070 & paras., 0130-0131), then the processor 130 selected another/second printer from the list (fig. 10, steps 1050, 1070 & paras., 0130-0131)]; and 
             in response to finding the image processing device in the second searching process [fig. 15a, step 703 “NO”, 706-710; 0148, 0151-0156  Yamada teaches that the mobile device 1 determined that the designated device i.e. default device is not applicable to designated operation for printing purpose (step 703 “NO” & para., 0148), then the mobile device 1 start searching by broadcasting a packet over the network to have information of printers over the network. In response to the broadcasted packet the printers (other than default printer which was selected by-default at step 702) over the network have sent the responses to the mobile device 1, and it displayed the list of the printers to be selected for the user for executing the printing operation which was designated at step 702. The user has selected one of the printer among the printer displayed on the mobile device 1, registered it and then transmitted the print data to that selected printer for executing printing process], 
              executing: 
              a device designating process of designating one of the plurality of image processing devices searched in the searching process as the designated device [fig. 15a, step 703 “NO”, 706-710; 0148, 0151-0156  Yamada teaches that the mobile device 1 determined that the designated device i.e. default device is not applicable to designated operation for printing purpose (step 703 “NO” & para., 0148), then the mobile device 1 start searching by broadcasting a packet over the network to have information of printers over the network. In response to the broadcasted packet the printers (other than default printer which was selected by-default at step 702) over the network have sent the responses to the mobile device 1, and it displayed the list of the printers to be selected for the user for executing the printing operation which was designated at step 702. The user has selected one of the printer among the printer displayed on the mobile device 1, registered it and then transmitted the print data to that selected printer for executing printing process]; and 
             the first instructing process [fig. 15a, step 703 “NO”, 706-710; 0148, 0151-0156  Yamada teaches that the mobile device 1 determined that the designated device i.e. default device is not applicable to designated operation for printing purpose (step 703 “NO” & para., 0148), then the mobile device 1 start searching by broadcasting a packet over the network to have information of printers over the network. In response to the broadcasted packet the printers (other than default printer which was selected by-default at step 702) over the network have sent the responses to the mobile device 1, and it displayed the list of the printers to be selected for the user for executing the printing operation which was designated at step 702. The user has selected one of the printer among the printer displayed on the mobile device 1, registered it and then transmitted the print data to that selected printer for executing printing process].

               As to claim 13 [dependent from claim 1], Yamada teaches wherein the designated operation is an operation of which execution is to be instructed by the designated application program [fig. 4, elements 31 & 34-36; 0068-0079  Yamada teaches that when the user has designated application program “Print from Photo Albums” option for printing process as the first designating process, the user has selected the device “DC123450” among plurality of the printers and scanners devices 2a-f and is able to execute the relevant image processing task (see 0078-0079)], and 
             wherein the first determining process determines that the designated device is applicable to the designated application program when the designated device is capable of executing the designated operation [fig. 15a, steps 702-705, 708 & fig. 15b, elements 700-701; 0145-0146, 0148-0150  Yamada teaches that the user  has instructed/selected the application program related to the printing of the image data to execute the printing task by selecting the operation ID 621 “PHOTO PRINT”, when the user selected the either icon 700 or icon 701 (see fig. 15b, element 700), the controller 11 further determined that the designated device as explained in step 703 or in step 708, has the function of outputting the selected image data to be printed at physical sheet]. 
            
            As to claim 17 [dependent from claim 1], Yamada teaches wherein the execution operation is an outputting operation of outputting image data [fig. 12-13; 0044, 0143-0144   Yamada teaches that the user has selected/designated application program “PRINT & SCAN” indicating various operation IDs 621-623 being capable of perform multiple operations such as scanning and printing of the image data using the copier/MFP], wherein the first instruction-set of the computer-readable instructions cause, when executed by the controller [0047, 0058, 0060-0065  Yamada teaches that the various programs and applications are stored in the memory 18 including the first set of the instruction], the mobile terminal to perform [fig. 1, element 1; 0041]: 
             a object designating process of designating the image data subject to the outputting operation [fig. 15a, steps 701-704, 709-710; 0146-0149, 0155-0156  Yamada teaches that the controller 11 started the photo print processing task related to the designated application program with designating specific operation ID  621 and in this case it is the image processing function icon 621 indicating PHOTO PRINT” and also see fig. 4 for object designating process for designating image data]; and 
             a first instructing process of causing the designated device through the designated application program to execute the outputting operation to output the image data designated in the object designating process [fig. 15a, steps 701-704, 709-710; 0146-0149, 0155-0156  Yamada teaches that the controller 11 started the photo print processing task related to the designated application program “PRINT & SCAN” with designating specific operation ID  621 and in this case it is the image processing function icon 621 indicating “PHOTO PRINT” and also see fig. 4 for object designating process for designating image data. The controller 11 further transmitted the print command to the designated printer to execute “PHOTO PRINT” printing process (see paras., 0155-0156)].
              As to claim 18 [dependent from claim 1], Yamada teaches wherein the execution operation is an inputting operation of generating image data to be inputted to the mobile terminal [0146, 0189-0190  Yamada teaches that the controller 11 determined that the user has selected the operation ID 623 “SCAN”, which obviously does not include outputting operation i.e. printing task in this case, but including the inputting operation i.e. scanning task], wherein the first instruction-set of the computer-readable instructions cause, when executed by the controller [0047, 0058, 0060-0065  Yamada teaches that the various programs and applications are stored in the memory 18 including the first set of the instruction], the mobile terminal to perform [fig. 1, element 1; 0041]: 
fig. 5, elements 31, 40-43 & fig. 17a, steps 901-904, 907-908; 0080, 0083-0087, 0183-0187, 0190-0191  Yamada teaches that the controller 11 started the scan processing task related to the designated application program with designating specific operation ID  623 and in this case it is the image processing function icon 623 or operation ID 623 indicating “SCAN” and also see fig. 5 for object designating process for designating image data]; and 
             a first instructing process of causing the designated device through the designated application program to execute the inputting operation to input the image data designated in the data designating process [fig. 5, elements 31, 40-43 & fig. 17a, steps 901-904, 907-908; 0080, 0083-0087, 0183-0187, 0190-0191  Yamada teaches that the controller 11 started the scan processing task related to the designated application program with designating specific operation ID  623 and in this case it is the image processing function icon 623 indicating “SCAN” and also see fig. 5 for object designating process for designating image data and transmitted the scan command to the designated scanner (see at least fig. 17a, steps 709-710 & paras. 0190-0191)].   
Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
       
6.        Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yamada et al. [hereafter Yamada], US Pub 2011/0317211 in view of Monden, US Pub 2015/0070725.
             As to claim 11 [dependent from claim 1], Yamada teaches wherein the mobile terminal has a display [fig. 3, element 15; 0053], wherein the designated application program is capable of instructing the image processing device to execute a plurality of designated operations [fig. 12-13; 0044, 0060, 0143-0144   Yamada teaches that the user is selected/designated application program “PRINT & SCAN” indicating various operation IDs 621-623 being capable of perform multiple operations such as scanning and printing of the image data using the copier/MFP], and 
             wherein the first instruction-set of the computer-readable instructions cause, when executed by the controller [0047, 0058, 0060-0065  Yamada teaches that the various programs and applications are stored in the memory 18 including the first set of the instruction and would be executed by the controller 11], the mobile terminal to perform [fig. 1, element 1; 0041]: 
             searching, in the first searching process, for the image processing device capable of executing at least one of the plurality of designated operations from among the plurality of image processing devices capable of communication with the mobile terminal through the communication interface [fig. 4, elements 35, 35a-36, fig. 6 & fig. 15a, steps 706-707; 0074-0075, 0092-0095 & 0151, 0153  Yamada teaches that in response to designate the device, the controller 11 searched for the printer among multiple printer for executing at least the operation ID 621 “PHOTO PRINT” for photo print processing task, and the lists of the found printers have been displayed for the user on the display screen 15 of the mobile device 1]; 
              a second displaying process of displaying a second screen including a plurality of device objects respectively corresponding to the plurality of image processing devices found in the first searching process on the display [fig. 4, elements 35, 35a-36, fig. 6 & fig. 15a, steps 706-707; 0074-0075, 0092-0095 & 0151, 0153  Yamada teaches that in response to designate the device, the controller 11 has  searched for the printer among multiple printer, and the lists of the found printers have been displayed for the user on the display screen 15 of the mobile device 1 (see at least fig. 4 and element 36)], 
               Yamada doesn’t teach a device object corresponding to the image processing device capable of executing all the designated operations being displayed with a higher priority than the device object corresponding to the image processing device capable of executing a part of the designated operations; and 
              an object designating process of designating one of the plurality of device objects. 
              Monden teaches a device object [figs. 9-10 & 14-15] corresponding to the image processing device capable of executing all the designated operations being displayed with a higher priority than the device object corresponding to the image processing device capable of executing a part of the designated operations [figs. 14-15; 0038, 0144-0156  Monden teaches that the device objects related to the printer’s information which are capable of performing various types of image processing task/functions such as scanning & printing (see para. 0038) are displayed on the display device 17 of the mobile device 1 in priority order for the user to select the desire printer for at least executing one or two image processing functions]; and 
              an object designating process of designating one of the plurality of device objects [0102-0103  Monden teaches that the user selects or touch one of the printer’s objects/icons among plural printers for executing print processing task].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Monden teaching to display the printers list with the higher priority capable of executing designated image processing task to modify Yamada’s teaching to provide compatible printer information indicating printers that are compatible with printing of data is generated, and displays a screen with a map of the compatible printers to indicate the locations of the printer, so user can recognized/designate closest or nearby printer from user’s current location and easily selects a desire printer. The suggestion/motivation for doing so would have been benefitted to the user with the compatible printer list, so the user is prevented from selecting the printer that is not capable of executing image processing task on the selected document data, thus suppressing the occurrence of a printing error. 
              As to claim 12 [dependent from claim 11], Yamada teaches wherein the first instruction-set of the computer-readable instructions cause, when executed by the controller [0047, 0058, 0060-0065  Yamada teaches that the various programs and applications are stored in the memory 18 including the first set of the instruction], the mobile terminal to perform [fig. 1, element 1; 0041]:
fig. 2, elements 21-f & fig. 4, elements 31-36; 0069-0072, 0075-0078  Yamada teaches notified the user the designated operations which the registered printers as shown in fig. 2, elements 21-f displayed for the user as shown in fig. 4, element 36 and the user selected one of the printer for the designated print job].

Allowable Subject Matter
7.         Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.           The following is a statement of reasons for the indication of allowable subject matter:  
               The dependent claims 7-10 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations “wherein the first instruction-set of the computer-readable instructions cause, when executed by the controller, the mobile terminal to further perform: in response to no image processing device being found in the second searching process, a second storing process of storing the designated operation ID and the data ID in association with the application program; wherein the mobile terminal has a display, wherein the first instruction-set of the computer-readable instructions cause, when executed by the controller, the mobile terminal to further perform: a first displaying process of displaying, on the display, a first screen including a first object corresponding to the application program to which the designated operation ID or the data ID is not associated, and second object corresponding to a subordinate program to which the designated operation ID or the data ID is associated, prior to the first designating process; in response to designation of the first object in the first designating process, the first determining process with the application program corresponding to the first object as being the designated application program; and in response to designation of the second object in the first designating process, a second designating process of making the designated device to transmit second designated information to the mobile terminal through the communication interface, the second designated information being information to execute the outputting operation identified by the designated operation ID with the image data identified by the data ID being subject to the outputting operation; wherein the first instruction-set of the computer-readable instructions cause, when executed by the controller, the mobile terminal to further perform: when the designated device information includes the designated operation ID associated with the application program, displaying, in the first displaying process, the second object corresponding to the application program in a designated state; and when the designated device information does not include the designated operation ID associated with the application program, displaying, in the first displaying process, the second object corresponding to the application program in a non-designated state; wherein the first object is an image indicating the corresponding application program, and wherein the second object is one of an image indicating the number of the data ID's associated with the application program and an image indicating a modification of the image data identified by the data ID”, in combination with all other limitations as claimed. 
             
Response to Arguments
9.           Applicant’s arguments with respect to claims 1-13, 17-18 have been considered but are found not persuasive, because:
             However, on pages 9-11 of the REMARKS/ARGUMENTS, applicant argued that the applied prior arts Yamada et al. (US Pub 2011/0317211) and Kim et al. (US Pub 2011/0069341) are failed to disclose or suggest the claim limitations of claims 1 & 10 recited “a device designating process of designating a designated device, the device designating process including receiving, through the input interface, a selecting operation of selecting one of a plurality of devices communicable to the mobile terminal via the communication interface and storing device identification information indicating a device selected by the selecting operation in the memory, the designated device being a device applicable to at least one of a plurality of execution operations corresponding to the first instruction-set, the designated device being configured to execute an applicable operation in response to receipt of an execution instruction of the applicable operation; a first designating process of designating a designated application program in a state where the device identification information indicating the designated device is stored in the memory, the designated application program being one of a plurality of application programs, each of the plurality of application programs being installed into the memory, the designated application program being an application program applicable to at least one of the plurality of execution operations corresponding to the first instruction-set; and a starting process of: when the first determining process determines that the designated device is not applicable to the execution operation applicable to the designated application program: 2U.S. Patent Application No. 16/444,606searching, in a first searching process, for one or more image processing devices capable of communicating with the mobile terminal and applicable to the execution operation applicable to the designated application program; displaying a list of the image processing devices found by the searching, the list of the image processing devices being applicable to the execution operation; and executing a selected device selecting process of receiving a selection of a device from the displayed list, which is different from the designated device, from among the plurality of image processing devices capable of communicating with the mobile terminal through the communication interface and applicable to the execution operation applicable to the designated application program, and starting the designated application program to instruct the device selected by the selected device selecting process to execute the execution operation applicable to the designated application program” either alone nor in combination. Applicant further on pages 9-11, explained the reasons that why applied arts Yamada et al., and Kim et al., are not suggesting the above claim limitations and provides the reasons by making the comparison between the examiner 
              In response to the applicant’s argument, examiner would respectfully disagree with the applicant’s argument, because first of all the examiner is not bound to import specification definition or information on to the claimed invention. The examiner view or review the specification to understand the claimed invention and are bound to give broadest reasonable interpretation (BRI) to the claim(s) in view of the specification and over the applied prior arts. The claim limitations recited “a device designating process of designating a designated device, the device designating process including receiving, through the input interface, a selecting operation of selecting one of a plurality of devices communicable to the mobile terminal via the communication interface and storing device identification information indicating a device selected by the selecting operation in the memory, the designated device being a device applicable to at least one of a plurality of execution operations corresponding to the first instruction-set, the designated device being configured to execute an applicable operation in response to receipt of an execution instruction of the applicable operation”, can be interpreted that the processor (mobile device) determined the application that is printing/scanning applications with operations ID which can be one of photo print, web print or scan, and the default devices are associated with these operations ID, and the mobile device stores all these settings beforehand and user selected the device is capable of executing one of the designate image processing function i.e. the photo print, web print or scan. Yamada reasonably teaches in fig. 4, elements 31 & 34-36 & fig. 15a, steps 702-703 and paras., 0068-0076, 0147-0149, 0152, 0156 that when the user has designated application program “printing” having the operation ID “Print from Photo Albums” for printing process as the first designating process, the user has selected the device “DC123450” among plurality of the printers and scanners devices 2a-f, based on the device ID stored in the mobile device 1 (see fig. 15c, para., 0152). Yamada further teaches in fig. 15a, steps 702-703, paras., 0147-0149, 0156  & printer as shown in fig. 15b, when the user selected the image to execute the photo printing process and default printer associated with the photo print application is also selected as a target printer device, the processor 11 determined, based on the device identification information with respect to the designated/first printer stored in the memory 18 (see paras., 0057, 0147), that the designated/first printer qualifies for executing the printing application related to the photo printing job using the designated/first printer and transmitted the photo printing request to the designated/first printer. 
             The claimed limitations recited “a first designating process of designating a designated application program in a state where the device identification information indicating the designated device is stored in the memory, the designated application program being one of a plurality of application programs, each of the plurality of application programs being installed into the memory, the designated application program being an application program applicable to at least one of the plurality of execution operations corresponding to the first instruction-set” interpreted as that the memory of the mobile device stored the designated application program related to the designated device having identification information in it (see fig. 15c), and each application whether printing or scanning are steps 702-703 and paras., 0057, 0068-0076, 0147-0149, 0152, 0156 that when the user has designated application program “printing” having the operation ID “Print from Photo Albums” for printing process as the first designating process, the user has selected the device “DC123450” among plurality of the printers and scanners devices 2a-f, based on the device ID stored in the mobile device 1 (see fig. 15c, para., 0152). Yamada further teaches in fig. 15a, steps 702-703, paras., 0147-0149, 0156  & printer as shown in fig. 15b, when the user selected the image and the printer, the processor 11 determined, based on the device identification information with respect to the designated/first printer stored in the memory 18 (see paras., 0057, 0147 & fig. 15c), that the designated/first printer qualify for executing the printing application related to the photo printing using the designated/first printer and transmitted the photo printing request to the designated/first printer.
             The claimed limitations recited “a starting process of: when the first determining process determines that the designated device is not applicable to the execution operation applicable to the designated application program: 2U.S. Patent Application No. 16/444,606searching, in a first searching process, for one or more image processing devices capable of communicating with the mobile terminal and applicable to the execution operation applicable to the designated application program; displaying a list of the image processing devices found by the searching, the list of the image processing devices being applicable to the execution operation” interpreted that the mobile device determined if the designated (first) device is applicable to 
             However, Yamada et al. (US Pub 2011/0317211) which reasonably teach/suggest the selection of the second device in case of if the first selected device doesn’t execute the designated application program (i.e. printing or scanning or etc.).
             Thereby, Examiner has not agreed with the applicant’s argument based on the examiner given broadest reasonable interpretation to the claim(s) over the applied prior art listed above and would maintained the prior art rejection.                 
         
Conclusion
8.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HARIS SABAH/Examiner, Art Unit 2674